DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The applicant’s preliminary amendment filed 10/12/2020 is accepted and has been entered. The previous claims filed 04/12/2019 from the parent application (15/524,075) were mistakenly filed; thus, the new set of claims filed 10/12/2020 (which are, notably, identical to the claims originally filed 01/24/2019) do not constitute new matter.
	The previous drawings filed 04/12/2019, which are from the parent application (15/524,075), were also mistakenly filed. The new drawings filed 10/12/2020 also do not constitute new matter; the new drawings contain support in the original specification (filed 01/24/2019). See, for example, Fig. 6 of the 10/12/2020 drawings, which contains additional steps 74e and 74f, support for which can be found in paragraph [0034] of the originally-filed specification.
Claim Objections
Claims 1, 5, 7, and 9-12 are objected to because of the following informalities:
Claim 1 recites “conversion compound cure” in line 9 of claim 1. This should be corrected to “conversion compound to cure”.
Claim 1 recites “energy state” and “energy level”. In the interest of clarity and consistency of terminology, “energy state” should be corrected to “energy level”. Furthermore, in the interest of compact prosecution, the “energy state” limitation in lines 3-4 of claim 1 and last line of claim 1 are interpreted as being synonymous with “energy level”.
ic coating”, in view of “a primary-polymeric coating” (in line 2 of claim 5) being the most similar antecedent basis for the term.
Claim 7 recites “further including a step of said step of exposing a first plasma[…]is further defined by raising[…]”. Claim 7 appears to initially state that “said step of exposing a first plasma” contains an additional step (“further including a step”). However, claim 7 only goes on to further limit the “said step of exposing[…]” instead of introducing a new step within “said step”. Thus, claim 7 should instead recite, for example: “wherein said step of exposing a first plasma[…]is further defined by raising[…]”.
Claim 9 recites “as applying first clear polymeric coating” in lines 2-3 of claim 9. This should be corrected to “as applying a first clear polymeric coating”.
Claim 10 recites “as applying first color polymeric coating” in lines 2-3 of claim 9. This should be corrected to “as applying a first color polymeric coating”.
Claim 11 recites “an said first plasma” in line 2 of claim 11. This should be corrected to “and saidthird plasma”, because “said first plasma” has already been recited in the beginning of line 2, and because line 3 of claim 11 recites “said third plasma”.
Claim 12 recites “an said first plasma” in line 2 of claim 12. This should be corrected to “and saidthird plasma”, because “said first plasma” has already been recited in the beginning of line 2, and because line 3 of claim 11 recites “said third plasma”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 10 recites “The method set forth in claim 8, wherein said step of applying a first polymeric coating over a primary polymeric coating is further defined as applying first color polymeric coating over a second clear polymer”. Claim 8, from which claim 10 depends, states “The method set forth in claim 1, wherein said step of applying a first polymeric coating over the conversion compound disposed upon the surface of the object at a raised energy level is further defined by applying the polymeric coating over at least one of the alloy and the primary-polymeric coating”.
	In claim 8, the order of the layers are: alloy [Wingdings font/0xE0] ”primary-polymeric coating” [Wingdings font/0xE0] ”first polymeric coating”. This is supported by, for example, Fig. 6 of the applicant’s drawings, which includes the steps of providing a cast wheel 62 (i.e. an alloy) [Wingdings font/0xE0] a color application 70 [Wingdings font/0xE0] a clear coat application 76, in that order.	The language of claim 10 is such that the order of the layers are alloy [Wingdings font/0xE0] second clear color polymeric coating, which means the first color polymeric coating is the outermost layer (“applying a first color polymeric coating over a second clear polymer”). None of the applicant’s embodiments in the drawings or specification disclose an embodiment where a color polymeric coating is applied over a clear coat/polymeric layer (see Figs. 3-6 and [0027], [0029], [0031], [0034], [0038]-[0039]), nor is there any description in the applicant’s specification to explicitly or implicitly suggest that the applicant has fulfilled the written description requirement.
	Although ‘clear coats’ are not the only types of clear, polymeric coatings (for example, hexamethyldisiloxane in [0037] of the applicant’s specification would be a clear, polymeric coating), the applicant’s specification describes hexamethyldisiloxane as being distinct (conversion coating) from the ‘clear polymeric coating’ of claim 10. Claim 10 specifically defines, using the language “further defined”, that the “primary-polymeric coating” is a “second clear polymeric coating”. The applicant’s specification does not provide any examples or embodiments of the “primary-polymeric coating” being “clear”, and being underneath the color coating and above the alloy, so as to suggest that the applicant has fulfilled the written description requirement. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification (see MPEP 2163.03 V.). "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (see MPEP 2163.03 V.). In the instant case, the language of claim 10 notably in ipsis verbis in the specification; further, claim 10 is not supported by the specification even though it is an original claim, and therefore does not necessarily satisfy that requirement simply by virtue of claim 10 being an original claim. Further, the language of the specification does not describe the claimed invention (of claim 10) in such a way that one skilled in the art can recognize what is claimed.
In the art of painting/coating wheels, it is generally understood that ‘clear coat’ layers are the final/outermost layer applied onto wheels, because ‘clear coats’ allow the colored paint coat and/or alloy surface underneath the clear coat to remain visible (due to the clear coat being clear), and simultaneously allow for protecting the colored paint coat and/or alloy surface underneath the clear coat. This interpretation is consistent with Figs. 3-6 and [0027], [0029], [0031], [0034], [0038]-[0039] of the applicant’s specification, which describe ‘clear coats’ as being the final step/layer before packaging and shipping.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite due to the phrase “hexamethyldisiloxane and equivalents”. It is unclear what the metes and bounds of “and equivalents” are (see MPEP 2173(b) III. C. and III. 
Claim 5 recites the limitation “the primary-polymer coating” in line 3 of claim 5. There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, “the primary-polymer coating” is interpreted to have antecedent basis from the “primary-polymeric coating” limitation recited in line 2 of claim 5.
Claim 7 recites “further including a step of said step of exposing a first plasma[…]is further defined by raising[…]”. Claim 7 appears to initially state that “said step of exposing a first plasma” contains an additional step (“further including a step”). However, claim 7 only goes on to further limit the “said step of exposing[…]” instead of introducing a new step within “said step”. The claim is indefinite because the claim states that an additional step is introduced into “said step of exposing[…]”, but does not define the metes and bounds of the additional step, which renders the claim indefinite.
As discussed in the Claim Objections section above, claim 7 should instead recite, for example: “wherein said step of exposing a first plasma[…]is further defined by raising[…]”
Claim 8 recites the limitation "the polymeric coating" in line 3 of claim 8.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, this limitation will be interpreted as “the first polymeric coating”, which is recited in line 2 of claim 8.
Claim 8 recites the limitation "the primary-polymeric coating" in line 4 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “applying first clear polymeric coating over a second clear polymeric coating”. The claim is indefinite because if a clear polymeric coating is first, it would have already been applied before a second polymeric coating, because “first” occurs before “second” in a sequence of steps. Applying a first coating over a second coating suggests that a second coating has already been applied before the first, which is inconsistent with the use of the “first” and “second” sequence descriptors. Thus, it is unclear what the order of steps/layers is, which renders the claim indefinite.
	Claim 10 recites the limitation “applying first color polymeric coating over a second clear polymeric coating”. The claim is indefinite because if a color polymeric coating is first, it would have already been applied before a second clear polymeric coating, because “first” occurs before “second” in a sequence of steps. Applying a first coating over a second coating suggests that a second coating has already been applied before the first, which is inconsistent with the use of the “first” and “second” sequence descriptors. Thus, it is unclear what the order of steps/layers is, which renders the claim indefinite.
Claim 10 recites the limitation “second clear polymeric coating”. The claim is indefinite because if a “second clear polymeric coating” is applied, it implies that there would have been a first clear polymeric coating that has been applied, because in the term “second clear polymeric coating”, the adjective “second” describes “clear” rather than “polymeric coating”. However, neither claim 8 (from which claim 10 depends) nor claim 1 describe applying a first clear polymeric coating. The metes and bounds of the claim are unclear because it is unclear whether a first clear polymeric coating has already been applied, which renders the claim indefinite.
Claims 11 and 12 recite “said first plasma, said second plasma, an said first plasma are further defined by exposing said first plasma, said second plasma, and said third plasma…”. The 
Appropriate correction is required.
Claim Interpretation
	With regard to the limitations concerning the energy state/energy level of surfaces (such as in claims 1-8), in the interest of clarity of the record, the ‘energy states’ or ‘energy levels’ are interpreted as the level of adhesion/adhesiveness of a surface as described in paragraph [0007] of the applicant’s specification. It is noted that the claimed limitation of “raising an energy state” can be reasonably interpreted in a manner that is broader than the interpretation taken in the applicant’s specification. However, in the interest of compact prosecution, the claims are being interpreted in the above manner.
	With regard to the claimed ‘ground states’, this is interpreted as the level of adhesion before any modification of surface energy occurs, such as the level of adhesion before plasma treatment is performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haack et al. (US 20140113146 A1) in view of Kuhlenschmidt et al. (US 20100209618 A1; cited in 11/15/2019 IDS).
Regarding claims 1-2 and 4:

Regarding the step of “lowering an energy level…”, Haack teaches that plasma coating step 410 includes the use of a coating material with polymerized HMDSO (short for hexamethyldisiloxane [0017]) (Fig. 4, [0029], [0032-0033]), wherein plasma coating step 410 meets the claimed “second plasma”, and wherein the HMDSO meets the claimed “conversion compound”. The HMDSO meets the claimed HMDSO being the conversion compound as required by claim 4. With regard to the limitation of “causing the conversion compound cure” (interpreted as ‘causing the conversion compound to cure’), Haack discloses that the HMDSO is “polymerized” by the plasma, which meets the “cure” limitation of claims 1 and 2; polymerization is interpreted to mean the same as “curing” in the context, because the term “curing” is inclusive of polymerization. Furthermore, Haack discloses that the electro-coat, primer coat, and basecoat (corresponding to steps 408, 412, and 414 respectively in Fig. 4) may include crosslinkable resins/materials [0047], which additionally meets the claimed “curing” limitation of claims 1 and 2, in view of these crosslinking materials being directly in contact with layer 410 (which contains the HMDSO); the crosslinking materials would react with plasma coating layer 410 such that it cures. In view of the HMDSO being cured/polymerized as discussed above, it is prima facie expected that the “energy level” is lowered “toward a ground 
Haack is silent regarding the fourth step of “exposing a third plasma…” and the fifth step of “applying a first polymeric coating…”.

Kuhlenschmidt discloses a method for plasma treatment and painting of a surface, the surface including a plurality of different materials (Abstract).
Regarding the claimed fourth step of “exposing a third plasma…”, Kuhlenschmidt teaches that before the plasma treatment the surface is provided with at least one polymer coating at least in certain areas, in particular with a filler, a primer, an antistatic paint, an anti-erosion paint, a top-coat lacquer, a decorative lacquer, a sealing joint or with any combination thereof  [0015]. Thus, the HMDSO-treated surface as taught by Haack, for example, would be suitable for a subsequent plasma treatment as taught by Kuhlenschmidt. 
Kuhlenschmidt teaches that when a surface is activated by a plasma treatment, an adhesive strength is achieved for the polymer to be applied which is comparable to the adhesive strength attainable by a conventional sanding process or is even higher in isolated cases [0008]. After performing the plasma pre-treatment [0026-0027], which meets the claimed “exposing a third plasma” limitation, the pre-treated surface is then provided with at least one polymer coating [0028], which meets the claimed fifth step of “applying a first polymeric coating”.
	Modifying the method of Haack to include the step of performing a plasma treatment as taught by Kuhlenschmidt meets the claimed limitation in the fifth step of claim 1 of “…over the conversion compound disposed upon the surface of the object at a raised energy state” because as discussed above, Kuhlenschmidt states that before the surface activated (as discussed in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haack to include the step(s) of plasma treatment of Kuhlenschmidt, to predictably activate the surface for improving the adhesive strength of subsequently-applied polymeric/paint layers [Kuhlenschmidt 0008].
Regarding claim 5:
As discussed in the rejection of claim 1 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”.
With regard to the step of “raising a surface energy of the primary-polymer coating above ground state surface energy”, as discussed in the rejection of claim 1 above, it is understood from Haack that the surface energy would be elevated (as compared to ‘ground state’) when applying 
Regarding claim 8:
Haack in view of Kuhlenschmidt teach the method of claim 1 above.
As discussed in the § 112(b) rejection above, there is insufficient antecedent basis for the limitation “the primary-polymeric coating”. However, in the interest of compact prosecution, claim 8 will be interpreted in a manner of including the “primary-polymeric coating” limitation recited in claim 5 (to be clear, claim 8 does not depend from claim 5).
As discussed in the rejection of claim 1 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”.
With regard to the step of “raising a surface energy of the primary-polymer coating above ground state surface energy”, as discussed in the rejection of claim 1 above, it is understood from Haack that the surface energy would be elevated (as compared to ‘ground state’) when applying the HMDSO-containing plasma layer 410, due to the higher adhesion (surface energy) provided by the HMDSO.


Kuhlenschmidt teaches that when a surface is activated by a plasma treatment, an adhesive strength is achieved for the polymer to be applied which is comparable to the adhesive strength attainable by a conventional sanding process or is even higher in isolated cases [0008]. After performing the plasma pre-treatment [0026-0027], the pre-treated surface is then provided with at least one polymer coating [0028], which meets the claimed step of “applying a first polymeric coating over at least one of the alloy and the primary-polymeric coating”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haack to include the step(s) of plasma treatment of Kuhlenschmidt, to predictably activate the surface for improving the adhesive strength of subsequently applied polymeric/paint layers [Kuhlenschmidt 0008].
Regarding claim 9:
Haack in view of Kuhlenschmidt teach the method as applied to claim 8 above.
As discussed in the rejection of claim 8 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”.

Haack discloses using a clear coat as an example for a second and/or third coating [0008], which meets the claimed “first clear polymeric coating over a second clear polymeric coating”, because the clear coat in [0008] can be performed after the electro-coat (such as acrylic polymer [0047]), which as discussed above, is applied prior to the HMDSO-plasma coat.
Regarding claim 10:
Haack in view of Kuhlenschmidt teach the method as applied to claim 8 above.
As discussed in the rejection of claim 8 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”.
Acrylic polymers, for example, are inherently transparent (i.e. clear) polymers. Thus, Haack’s disclosure of acrylic polymers meets the primary-polymeric coating (interpreted as the claimed “second clear polymeric coating”).
Haack discloses using a base coat (which is understood as “color coat” in the art of painting) as being the as an example for a second and/or third coating [0008], which meets the 
Regarding claims 11-12:
Haack and Kuhlenschmidt teach the method as applied to claim 1 above.
As discussed in the rejection of claim 1 above, Haack discloses the use of a first and a second plasma. Haack further discloses that the plasma is applied with atmospheric pressure air plasma [0035], which meets the claimed “at least one plasma nozzle at atmospheric pressure” limitation of claim 11. Atmospheric pressure is generally understood to be a pressure of 1 atm. Pressures below 1 atm, as required by claim 12 include, for example, 0.9999 atm. Considering that 1 atm is very close to 0.9999 atm (which is below atmospheric pressure), it is prima facie expected that the 1 atm pressure understood from Haack would yield identical or substantially identical results. Thus, the claimed limitation of “below atmospheric pressure” in claim 12 is obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haack et al. (US 20140113146 A1) in view of Kuhlenschmidt et al. (US 20100209618 A1; cited in 11/15/2019 IDS), as applied to claim 1 above, and further in view of Henshue et al. (US 20130212046 A1).
Regarding claim 3:
Haack and Kuhlenschmidt teach the method as applied to claim 1 above, but are silent regarding curing the object for about twenty minutes at 350°F. 
However, it is known in the art that the process of curing generally occurs faster at elevated temperatures; curing is a chemical process in which polymers may polymerize and/or 
Henshue discloses a primer electrocoat process preferably used prior to powder coat paint process [0131]; Henshue further evidences that standard paint bake curing conditions are 20 minutes at 350°F metal temperature [0131], which meets the claimed 20 minutes and 350°F.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a standard paint curing temperature and duration as disclosed by Henshue in the method of Haack in view of Kuhlenschmidt, as doing so would allow for more rapid curing of the HMDSO coating as taught by Haack in view of Kuhlenschmidt.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haack et al. (US 20140113146 A1) in view of Kuhlenschmidt et al. (US 20100209618 A1; cited in 11/15/2019 IDS), as applied to claim 5 above, and further in view of Gatton et al. (US 20050120557 A1).
Regarding claims 6-7:
With regard to the step of “raising a surface energy of the primary-polymer coating above ground state surface energy”, as discussed in the rejection of claim 1 above, it is understood from Haack that the surface energy would be elevated (as compared to ‘ground state’) when applying the HMDSO-containing plasma layer 410, due to the higher adhesion (surface energy) provided by the HMDSO.
Haack further appreciates the concept of performing plasma treatment to form coatings on “exposed or hidden metal areas and cut edges” in addition to surfaces which are already coated, so that they “may be protected from the environment” [0032]. Paragraph [0032] 
Haack and Kuhlenschmidt teach the method as applied to claim 1 above, but do not explicitly teach “removing a portion of the polymeric coating from the surface”.

With regard to the claim limitation of “removing a portion of the polymeric coating from the surface of the object thereby exposing a portion of the alloy” in claim 6, Gatton teaches spraying a coating material such as a paint and/or clear coat onto the wheel face [0057] (because paint and clear coat are polymers); once the coating is cured, the portions of the wheel face that are to be chrome plated are smoothed by a final finished cut using a special tool 50 [0057]. The tool 50 is described in paragraph [0040] as a cutting tool; performing cutting/machining/finishing of a wheel surface which has a paint (i.e. polymer) coating on the wheel surface would necessarily remove the paint from the machined area, which meets the claimed “removing a portion of the polymeric coating from the surface of the object” in claim 6. Gatton additionally teaches using a wheel lathe for a first set of machining operations, which include turning, facing, and boring a wheel casting [0006], which results in smoothing and sealing the surface of the wheel [Abstract], and then applying protective coatings on the wheel afterwards [0020]. Gatton also teaches extending into the wheel rim to reach the surface of a recessed wheel disc with the cutting tool, and that cutting and smoothing preserves crisp edge surfaces [0062].

As discussed above, Gatton discloses the application of protective coatings (which would be inclusive of, for example, paints described in [0054]) on the wheel after the final step of smoothing the wheel faces [0009], [0020]. Furthermore, as discussed above, Haack appreciates performing plasma treatment to form coatings on “exposed or hidden metal areas and cut edges” in addition to surfaces which are already coated, surfaces which are not covered/protected with paint, which meets the limitation in claim 7 of “…is further defined by raising the surface energy level of both the exposed alloy and the polymeric coating” (emphasis added). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the plasma treatment on both surfaces of exposed metal and coated metal as taught by Haack in view of Kuhlenschmidt on the machined wheel face as taught by Gatton, as doing so would improve the adhesion of layers applied after machining a surface which contains paint/polymeric coatings [Haack 0031].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731